                                                                                          JS-6
 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9
10
      JAIME ESPINDOLA, an individual;               Case No. 2:21-cv-02585-DSF-GJS
11
                           Plaintiff,               (Los Angeles County Superior Court Case
12                                                  No. 20STCV41007)
               v.
13                                                  ORDER REMANDING THIS ACTION
      FEDEX CORPORATION; FEDEX                      TO STATE COURT
14    CORPORATE SERVICES, INC.;
      LA TONYA BROWN; FERAS
15    DOE; and DOES 1 to 100, Inclusive,
16                                                  Complaint Filed: October 26, 2020
                           Defendants.              Removed:         March 25, 2021
17                                                  Trial Date:      None

18
                                                 ORDER
19
               Based on the Parties’ Stipulation and good cause showing, the Court hereby
20
     ORDERS as follows:
21
               1. Defendant Federal Express Corporation’s Opposition to Plaintiff’s Motion to
22
                    Remand the Case to State Court is deemed withdrawn and the hearing date
23
                    vacated;
24
               2. Plaintiff’s damages in this action, which includes his claims for attorney’s
25
                    fees, litigation costs, and expenses, do not satisfy the jurisdictional amount-
26
                    in-controversy requirement of $75,000; and
27
28

     1488525                                        1                  Case No. 2:21-cv-02585-DSF-GJS
 1             3. The action is hereby remanded to state court for all further proceedings.
 2
 3             IT IS SO ORDERED.
 4   DATED: May 10, 2021
 5
 6                                                Honorable Dale S. Fischer
                                                  UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     1488525                                      2                 Case No. 2:21-cv-02585-DSF-GJS
